                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          EDCV 19-813-AB (AGR)                                          Date    September 13, 2019
 Title             Geechie Devain Templeton v. Jose Esquetini, et al.




 Present: The                    Alicia G. Rosenberg, United States Magistrate Judge
 Honorable
                 Karl Lozada                                   None                              None
                 Deputy Clerk                        Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not present                                             None
 Proceedings:                  In Chambers: ORDER TO SHOW CAUSE WHY DEFENDANT FAST
                               SHOULD NOT BE DISMISSED WITHOUT PREJUDICE FOR
                               FAILURE TO PROVIDE INFORMATION NECESSARY FOR
                               SERVICE OF PROCESS

         On April 30, 2019, Plaintiff, a federal inmate proceeding pro se and in forma pauperis, filed a
civil rights complaint alleging violations of his civil rights by the medical staff and correctional officers
at the USP Victorville identified as “Jose Esquetini,” “Alamilla (First Name Unknown) “FNU” “Blair
(FNU),” “RIVERA (FNU),” “Meriscal (FNU),” “Park (fnu),” “Johnston (fnu),” “Fast (fnu),” “Leen
(fnu),” and “Delay (fnu),” sued in their individual capacities. On May 8, 2019, the Court issued an
order directing the U.S. Marshal to serve process on Defendants. (Dkt. No. 6.) All Defendants were
successfully served except Defendant Fast. (Dkt. Nos. 11 - 28.) Defendant Fast was not served. (Dkt.
No. 29.)

       The process receipt filed on September 9, 2019, indicates that Fast could not be served because
“Fast no longer works for BOP. BOP could not locate this defendant.” (Dkt. No. 29.)

         “If a defendant is not served within 90 days after the complaint is filed, the court – on motion or
on its own after notice to the plaintiff – must dismiss the action without prejudice against that defendant
or order that service be made within a specified time. But if the plaintiff shows good cause for the
failure, the court must extend the time for service for an appropriate period.” Fed. R. Civ. P. 4(m).

        An “incarcerated pro se plaintiff proceeding in forma pauperis is entitled to rely on the U.S.
Marshal for service of the summons and complaint” after “having provided the necessary information to
help effectuate service” under 28 U.S.C. § 1915 and Rule 4. Puett v. Blandford, 912 F.2d 270, 275 (9th
Cir.1990); see also Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.1994), abrogated in part on other
grounds by Sandin v. Conner, 515 U.S. 472 (1995)).

       When service cannot be accomplished due to the pro se plaintiff's failure to provide sufficient
information to identify or locate the defendant, and the plaintiff fails to remedy the situation after being

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-813-AB (AGR)                                         Date      September 13, 2019
 Title          Geechie Devain Templeton v. Jose Esquetini, et al.

put on notice, dismissal without prejudice is appropriate. Walker, 14 F.3d at 1421-22.

       Plaintiff may be able to obtain further identifying information about Fast by propounding
discovery, such as interrogatories and/ or requests for production of documents propounded on
defendants or via a third party subpoena, upon Court approval, directed to the Bureau of Prisons.

       IT IS ORDERED that Plaintiff shall show cause in writing, on or before October 14, 2019, why
Fast should not be dismissed from this action without prejudice pursuant to Rule 4(m). Plaintiff should
provide any additional information he has about Fast.

        Failure to comply with this order may result in this court’s recommendation that Defendant Fast
be dismissed without prejudice for failure to serve process, for failure to comply with a court order or
for failure to prosecute. (F. R. Civ. P. 41(b) and Local Rule 41-1.)




                                                           Initials of Preparer   kl




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                  Page 2 of 2
